Title: From Thomas Jefferson to James Madison, 14 July 1824
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
July 14. 24.
I have attentively read your letter to mr Wheaton on the question whether at the date of the message to Congress, recommending the embargo of 1807 we had knolege of the order of council of Nov. 11. and according to your request I have resorted to my papers, as well as to my memory, for the testimony these might afford, additional to yours. there is no fact in the course of my life which I recollect more strongly than that of my being, at the date of the message, in possession of an English newspaper, containing a copy of the proclamation. I am almost certain too that it was under the ordinary authentication of the government. and between Nov. 11. and Dec. 17. there was time enough (35. days) for the reciept of such a paper, which I think came to me through a private channel, probably put on board some vessel about sailing the moment it appeared.Turning to my papers I find that I had prepared a first draught of a message in which was this paragraph. ‘the British regulations had before reduced us to a direct voyage to a single port of their enemies, and it is now believed that they will interdict all commerce whatever with them. a Proclamation too of that government of(not officially indeed communicated to us, yet so given out to the public as to become a rule of action with them) seems to have shut the door on all negociation with us, except as to the single aggression on the Chesapeak.’ you however suggested a substitute (which I have now before me, written with a pencil, and) which, with some unimportant amendments, I preferred to my own, and was the one I sent to Congress. it was in these words. ‘the Communications now made, shewing the great and increasing dangers with which our vessels, our seamen and merchandise are threatened, on the high seas and elsewhere, from the belligerent powers of Europe, and it being of the greatest importance to keep in safety those essential resources, I deem it my duty to recommend the subject to the consideration of Congress, who will doubtless percieve all the advantage which may be expected from an inhibition of the departure of our vessels from the ports of the United States.’This shews that we communicated to them papers of information on the subject, and as it was our interest and our duty to give them the strongest information we possessed to justify our opinion and their action on it, there can be no doubt we sent them this identical paper; for what stronger could we send them? I am the more strengthened in the belief that we did send it, from the fact which the newspapers of the day will prove, that in the reprobations of the measure, published in them by it’s enemies, they indulged themselves in severe criticisms on our having considered a newspaper as a proper document to lay before Congress, and a sufficient foundation for so serious a measure. and considering this as no sufficient information of the fact, they continued perseveringly to deny that we had knolege of the order of council when we recommended the embargo. admitting the  existence of the order, they insisted only on our supposed ignorance of it, as furnishing them a ground of crimination. but I had no idea that this gratuitous charge was believed by any one at this day. in addition to our testimony, I am sure mr Gallatin, Genl Dearborne, and mr Smith will recollect that we possessed the newspaper, and acted on a view of the proclamation it contained.If you think this statement can add anything in corroboration of yours, make what use you please of it, and accept assurances of my constant affection and respect.Th: Jefferson